Allow me at the 
outset to extend to you the congratulations of the delegation of the Kingdom 
of Morocco on your election as President of the forty-seventh session of the 
General Assembly. We are confident that your presiding over our deliberations 
will yield the best of results. 
I should like to assure you of our full cooperation so as to facilitate 
your mission and render successful your endeavour, bearing in mind the 

importance of the items on our agenda in these critical times and taking into 
account the good relations that exist between our two countries. 
I should like to commend your predecessor, Mr. Shihabi, Permanent 
Representative of the sisterly Kingdom of Saudi Arabia, for the wise manner in 
which he conducted the work of our last session at a time of grave crises and 
rapid developments. 
I am also pleased to welcome the new Secretary-General of our 
Organization, Mr. Boutros Boutros-Ghali, and wish to extend to him our highest 
regard and assure him of our support for the tireless efforts he has exerted 
since he assumed his new post at the beginning of this year. We should also 
like to commend him for the brilliant work entitled "Agenda for Peace", which 
he submitted to the Security Council for its consideration and which our 
Assembly will have to reflect upon in the coming days. 
I also wish to pay tribute to his predecessor, 
Mr. Javier Perez de Cuellar, former Secretary-General of our Organization, and 
to commend the praiseworthy efforts and successful initiatives he undertook 
throughout his 10 years in office as Head of the United Nations. Thanks to 
his wise and skilful handling of disputes between Member States, 
Mr. Perez de Cuellar earned the sympathy, esteem and cooperation of all. The 
sensitivity and caring he showed toward the developing countries in defending 
their rights and interests is highly appreciated. 
I am also pleased to welcome the delegations of the friendly countries 
that, in recent months, have become Members of the United Nations. Morocco 
was among the first countries to extend its recognition to those States, and I 
am pleased to greet the representatives of Armenia, Azerbaijan, Bosnia and 

Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, San Marino, 
Slovenia, Tajikistan, Turkmenistan and Uzbekistan. We hope that these 
countries will make progress, be successful and enter into an era of peace and 
security so as to allow the international community to benefit from their 
political, intellectual and economic capabilities. 
The events of the last two years produced radical changes that have put 
paid to one era in the history of international relations and ushered in a new 
one, which we are still trying to come to grips with. The ideological, 
political and economic gap between East from West has disappeared with the 
ending of the cold war and the emergence of a group of newly independent 
states which are trying to find a. foothold in the international arena. In the 
meantime, the other States of the world, large and small, are trying to 
reassess their positions in the new and unclear political equation of the 
world. 
At the same time, attempts are being made to create a new world order of 
unclear outlines and unknown objectives. 
Nevertheless, upon reflecting on what is being said from time to time 
regarding these attempts, one can surmise that the new world order might be 
based on the principles of democracy, a market economy and respect for human 
rights. 

These are principles which, we believe, are quintessentially positive. 
However, we have certain queries regarding the terms of their application and 
their real content. Indeed, the world is made up of States and peoples whose 
political, economic and economic stages of development vary and whose material 
conditions, natural resources and cultures are vastly different. This fact 
leaves no room for a mechanical application of the aforementioned principles. 
Systems that may be appropriate for a developed rich country may not 
necessarily be suitable for a developing third world country without proper 
adjustment to its particular circumstances or the assurance that the 
application of such principle would be beneficial in its case. 
We fully support scrupulous respect for human rights and believe that no 
one with any common sense can deny such rights. We believe that human rights 
issues, in their political context based on respect for individual liberties 
and the rule of law, will inevitably prevail. 
In other words, the social and economic aspects of human rights are of 
far-reaching importance and should be carefully addressed by every State. It 
is regrettable, however, that the developing countries cannot fully control 
their economic issues in today's circumstances. Recent economic trends have 
integrated the economies of all countries into one global entity. That is why 
the recession that recently hit the economies of some developed countries has 
had a negative and harmful impact on the economies of the developing world. 
It has aggravated their debt burdens, reduced the prices of their basic 
commodities, and compounded their economic and social problems. 
The integration of local economies in a global framework and the 
interdependence of societies and interests underline the need for a global 
dialogue in which we can all engage before a just and equitable new world 
order can be established. 
 
It is no longer feasible to exclude the overwhelming majority of States 
from the participation in the decision-making process in relation to issues 
that affect the entire international community on the political, economic, and 
social levels. 
We believe that the United Nations is the best forum in which to conduct 
such a dialogue with a view to laying the foundations of what the 
Secretary-General, in his latest report on the work of the Organization, 
called an international partnership for development based on the principles of 
equity, sovereignty, common interest, and mutual responsibility. 
Without such dialogue, it would be difficult if not impossible to ensure 
the stability of the world economy or to alleviate the difficulties facing the 
developing countries. Starvation, debt burden, shortages of economic and 
social needs, and the illegal immigration of the unemployed to the developed 
world would remain hardships afflicting not only the countries of the South 
but the countries of the North as well. 
In saying this, we do not wish to engage in any negative diatribes of 
criticism or accusations. We simply want to highlight certain facts that 
should not be forgotten at a time when numerous signs indicate that the 
formulation of a new world order is at hand. In other words, the North and 
the South are today linked by mutual interests mere than ever before, and 
should therefore shoulder their shared responsibilities in a world that is 
undergoing profound changes. 
It is in this spirit that we have invited our partners in the European 
Community to reconsider the traditional approach to their cooperation with 
Morocco. The understanding with which they have received this proposal is a 
source of special satisfaction to us. Morocco has long enjoyed a special 
relationship with the European Community, the framework of which has been made 

redundant by current and future stakes. Consequently, we are happy that both 
parties are now convinced that it is in their mutual interest to carry out 
qualitative and radical changes in their relations through the establishment 
of a free-trade zone and a partnership in various fields. We look forward to 
the extension of this kind of positive cooperation to relations between the 
European Community and the other members of the Arab Maghreb Union so as to 
open new prospects for a. more balanced and beneficial relationship. 
The dialogue initiated between the States of South-Western European and 
the States of the Arab Maghreb Union was an encouraging start in which a 
climate of mutual understanding prevailed. A series of principles were laid 
down with a view to enhancing cooperation between the two shores of the 
Western Mediterranean basin, where traditions of close historical ties have 
existed for centuries in various fields. We therefore hope that the Five plus 
Five Group will soon be able to overcome the present obstacles and to resume 
its dialogue, which we believe will contribute positively to the consolidation 
of the foundations of stability and cooperation in the region. 
Morocco firmly believes that the establishment of the emergence of the 
Arab Maghreb is inevitable and that its setting up on sound and solid 
foundations is more than necessary and beneficial to the countries of that 
region, the Mediterranean, and the entire world. This is a conviction that is 
shared by all peoples of the Maghreb, linked as they are by history, religion, 
language, and culture. 

To be sure, the Maghreb Arab Union encountered some obstacles at the 
outset, as has been the experience of others in similar circumstances. 
However, we are determined to overcome such obstacles and to move forward with 
a view to implementing the agreed principles and, in particular, to bring 
about the economic integration which would revitalize the economies of our 
countries and reinforce the foundations of our development. 
Not far away from the Arab Maghreb, the Middle East region continues to 
be in the grip of tensions which have persisted for over 40 years, as a result 
of the Palestinian question and the attendant Middle East crisis. However, 
our consideration of this question at this session is accompanied by certain 
favourable indications as it takes place in the wake of the ever face-to-face 
meeting between Arabs and Israelis, in Madrid in 1991, and the subsequent 
meetings of the parties to the conflict, with participation by the States 
involved. 
We welcome this tendency. Morocco has always advocated dialogue, in the 
conviction that there can be no peace without it. It was in this spirit that 
Morocco took several initiatives towards that end, both at the Arab summit 
meetings it hosted and at other international forums. 
Although the process that was initiated at the Madrid Conference has run 
into a number of difficulties, recent political changes in Israel are 
encouraging indications with regard to the implementation of Security Council 
resolutions 242 (1967) and 338 (1973), and the land-for-peace principle, as a 
basis for a settlement of the Israeli-Arab conflict. 
The very fact that dialogue has been initiated is a positive and 
constructive step which, we hope, will lead to the implementation of the 
aforementioned principles and thus make it possible to achieve progress 
towards the desired equitable and definitive solution to these problems. 

Henceforth, the peoples of the region, who have for too long suffered the 
vicissitudes of colonialism, instability and cold war will be able, like other 
peoples of the world, to enjoy a new era of cooperation and prosperity. 
Another source of concern is the continued state of tension in the Gulf 
region in the wake of the Gulf war which has left deep scars in the Arab 
world. We understand the bitterness engendered by that war, just as we 
appreciate the sensitivities of the peoples and officials in the region 
because of the tragedies that afflicted them. We also realize the gravity of 
the decisions which have left the Arab world torn asunder. 
However, we are convinced that the wisdom and far-sightedness of our 
brethren will prevail, and that reason will overcome passion in order to 
allow outstanding problems to be solved and the Arab world to return to 
solidarity, cooperation and understanding. In this regard, the Kingdom of 
Morocco, as is its custom, is engaged in sustained efforts to unify Arab ranks 
and to seek common positions. 
The events of the past few years in Europe have diverted world attention 
from the situation in Africa. Thus, a whole continent has been forgotten and 
marginalized, regardless of its deepening economic crisis, the aggravation of 
its foreign debt problems and the collapsing prices of its export raw 
materials. It is regrettable to note that the special session of the General 
Assembly in 1986 devoted to the economic situation in Africa has not helped 
the African economies, which since them have noticeably deteriorated. 
It is equally regrettable that the aid provided to Africa by the 
developed countries has been limited to meagre humanitarian aid to the 
victims of natural disasters and other endemic scourges such as famine and 
drought. The African economic crisis is cause for great concern, as stressed 
by the Secretary-General, in his latest report on the activities of the 

Organization (A/47/1). We believe it is the duty of the developed countries 
to pay particular attention to the problems of development in Africa with a 
view to rebuilding the foundations of the African economy through a special 
programme that should be set up for that purpose as has been done recently in 
the case of Central and Eastern Europe. 
Morocco, which has always paid particular attention to the problems of 
our continent, remains faithful to the bonds of brotherhood, friendship and 
solidarity which bind us to our sisterly African countries. In this context, 
Morocco wishes to reaffirm its solidarity with the states of Africa, which 
have been adversely affected and would recall that, despite the difficulties 
of the Moroccan economy, it earmarks 95 per cent of its international 
cooperation budget to the assistance of brotherly African peoples. 
While we welcome the imminent end to a number of African political 
crises, we are still concerned by the persistence of hotbeds of tension caused 
by internal problems and by civil wars and their tragic consequences. 
My country welcomes the recent developments in Angola which have led to a 
process of accommodation under United Nations auspices following the signature 
of an agreement between the parties to the conflict. Therefore, Morocco has 
contributed a national contingent to the United Nations Angola Verification 
Mission II, and hopes that the implementation of this agreement will help 
re-establish peace and harmony in this friendly country. 
The international community has been shocked by the Somali tragedy, which 
is unprecedented in the annals of history. The civil war and tribal rivalries 
have effectively torn that country apart, destroyed its institutions and its 
economy and have led to utter anarchy. Furthermore, they have caused a famine 
that has resulted in thousands of deaths, mainly amongst the very young and 
the very old. 
 
We are grateful to all those who send humanitarian assistance to the 
people of Somalia and welcome the decision by the Security Council to dispatch 
the United Nations Operation in Somalia (UNOSOM) to monitor the situation and 
coordinate the distribution of humanitarian assistance. We appeal to the 
international community to continue to send such assistance to this afflicted 
people. 
As for South Africa, we have noted with satisfaction the resumption of 
the dialogue between the Government of Pretoria and the African National 
Congress (ANC) despite the recurrence of violence and actions of reprisal 
among brothers. We urge all parties to stop the violence and to show the 
spirit of tolerance and sense of responsibility which, in the past two years, 
have helped to overcome many an obstacle. We also hope that the continuation 
of dialogue on constitutional reforms will lead rapidly to the abolition of 
apartheid and to the emergence of a multi-racial, democratic and united South 
Africa. 
Since the end of the cold war, rising extremism, nationalism and ethnic 
conflicts in some parts of the world have created hotbeds of tension and 
violence, the most dangerous of which is Bosnia-Herzegovina. Massacres, the 
mass killing of innocent people, the terrorization of children and elderly 
people, the incarceration of civilians in concentration camps and the 
so-called "ethnic cleansing" perpetrated by the Serbian forces are heinous 
crimes that offend our conscience and are a setback to the international 
efforts aimed at the elimination of practices which, we thought, had become 
things of the past. 

The Kingdom of Morocco strongly condemns those acts and calls upon the 
international community to stand by the people of Bosnia-Herzegovina in 
preserving their national unity, independence, territorial integrity and 
cultural identity by resorting to all the coercive measures provided for in 
the United Nations Charter to force compliance with its decisions on this 
issue. 
The recent recommendation of the Security Council to the General Assembly 
regarding the succession of the former Socialist Federal Republic of 
Yugoslavia should be understood by the two republics of Serbia and Montenegro 
as notice served on them that they should behave as members of the 
international community, cooperate fully with the United Nations and desist 
from their heinous practices and unacceptable behaviour. 
This year, Morocco has assumed its seat as a non-permanent Member of the 
Security Council. This happened at a very important juncture, when the tasks 
and responsibilities of that organ have increased substantially. 
Morocco, being an Arab and an African nation, spares no effort in 
coordination with the countries of the two groups in bringing the 
‚Ä¢ sensitivities of both groups to the deliberations of the Council. In so 
doing, Morocco is guided by the desire to give precedence to the logic of 
dialogue, understanding and persuasion in trying to achieve the best solutions. 
! The historic events which have taken place over the past year and altered 
the course of international relations have prompted the Members of the 
t Security Council to hold a high-level summit meeting on 31 January 1992 in 
order to consider the important developments that have taken place on the 
international scene, to define new priorities for the international community 
and to devise a strategy aimed at revitalizing the role of the United Nations 
and reinforcing its effectiveness. 

The Kingdom of Morocco, represented by His Majesty King Hassan II, took 
part, along with other leaders of the Members of the Security Council in that 
high-level meeting. On that occasion, they reiterated their determination to 
uphold the Charter of the United Nations and the principles of international 
law as well as their commitment to the preservation of international peace and 
security, to disarmament and arms control, and to economic and social 
development. 
My country wishes to commend the increasing role of our Organization in 
peace-keeping operations. That role is reflected in the many successful 
operations carried out recently throughout the world, operations in which 
United Nations forces have been able to effect disengagement, stop hostilities 
and bloodshed and protect people and property. 
On the basis of the Paris Agreement signed by all parties and endorsed by 
the Security Council, we hope that United Nations efforts in Cambodia, where 
the United Nations has mounted the largest and most ambitious peace-keeping 
operation in its history, will lead to a lasting peace in that country. 
Morocco takes pride in its participation in the United Nations 
peace-keeping forces in Angola, Cambodia and Somalia, pride which is equalled 
only by its commitment to fulfil its international duties and its strong 
belief in the role of our Organization in the maintenance of international 
peace and security. 
In spite of these accomplishments, we believe that some aspects of our 
Organization need to be reformed if we are to make the United Nations more 
effective in serving the fundamental interests of the overwhelming majority of 
its Member States and to regain the desired balance between its organs. 
 
In this regard, it is inconceivable that while we commend the increasing 
role of the United Nations in preserving international peace and security, our 
Organization remains inadequately funded for the achievement of that objective. 
In his report entitled "An Agenda for Peace", the Secretary-General made 
substantive proposals and recommendations, in particular on preventive 
diplomacy and peace-keeping, peace-making and peace-building efforts. We 
firmly believe that those recommendations deserve careful consideration by the 
different organs of our Organization with a view to their adoption and 
implementation. 
The setting up of a new world order requires a new reading of the 
provisions of the Charter - a Charter which was written in 1945 under 
circumstances which differed completely from the situation in 1992. Indeed, 
the number of Member States has increased from 51 in 1945 to 179 Member States 
today. The political map of the world has underwent radical changes and the 
centres of power shifted and international economic relations have become more 
complex. 
The question of so-called Western Sahara has entered its final phase 
following the adoption of the United Nations peace plan in 1988 and following 
the establishment of the cease-fire in September 1991. 
Since that time, the Security Council has given firm and complete support 
to the implementation by the Secretary-General and his Special Representative 
of the settlement plan and of the instructions devised for the organization of 
the United Nations referendum. 
In spite of the numerous delays which interfered with the holding of the 
referendum - something which my country deplores the Kingdom of Morocco has 
continued to adhere firmly to the settlement plan and to the commitments it 
has undertaken. 
Moreover, as underlined by the Secretary-General in his report contained 
in document S/24464 of 20 August 1992, my country continues to extend its full 
cooperation to the establishment of the mechanisms envisaged and the 
implementation of the rules agreed upon with a view to organizing the 
referendum as soon as possible. 
In this context, Morocco hopes that realism will prevail over 
obstructionism and procrastination. 

Following the progress achieved recently in disarmament and the increased 
awareness of the international community of environmental issues following the 
Earth Summit in Rio this year, we should like to express our hope that those 
positive indications will be consolidated by yet another success. We hope 
that this will be the start of a process that will rid humanity of the ills 
that beset it in this, the last decade of the twentieth century. 
We believe that our Organization should be the catalyst that directs all 
efforts towards the achievement of such goals. In so doing, we will pave the 
way for the generation of the next century to live in a world which is worthy 
of mankind: a haven of peace, tranquillity and prosperity. 
